Citation Nr: 0312165	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

The veteran had active duty from January 1952 to December 
1953 and in April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Little 
Rock, Arkansas.  In a November 2000 decision, the Board 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for a 
back disorder.  On appeal to the United States Court of 
Appeals for Veterans Claims (Court), the Court vacated the 
Board's decision for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2001, the Board 
remanded the issue. 

The veteran is also appealing a December 2000 rating 
decision, denying a total disability rating based on 
individual unemployability due to service-connected 
disability. 

The veteran has had two hearings before the Board.  In order 
that the designated members of the Board who conducted the 
hearings participate in making the final determination, a 
panel of three, including the Board member and the acting 
Board member who conducted the hearings, has been assigned to 
review the appeal. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Because neither the supplemental statement of the case nor 
any other document from VA meets the specific notice 
requirements erected by the VCAA, the Board requests further 
development.  Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, this case is REMANDED for the following by the 
RO:

1.	Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified that the 
evidence needed to substantiate his 
claim to reopen is evidence, not 
already of record, relating his 
current back disability to military 
service.  The evidence needed to 
substantiate his TDIU claim is 
evidence that he is unemployable 
because of service-connected 
disability.  Also notify the veteran 
that VA will obtain records of Federal 
agencies, including the service 
department and the Social Security 
Administration; the veteran is 
responsible for submitting records of 
private health-care providers, unless 
he signs a release, which would 
authorize VA to obtain them.  

2.	Ask the veteran to identify the unit 
he was assigned to in 1953 while in 
Germany.  Then obtain copies of 
morning reports from May to July 1953 
for any unit the veteran identifies, 
as well as, Service Co., 109 Infantry. 

3.	Request records of the Social Security 
Administration (SSA).  The veteran was 
awarded SSA disability benefits in 
March 1974, beginning April 1970.  

4.	Thereafter, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________		
	_______________________
JEFF MARTIN		GEORGE E. GUIDO, JR. 
Member, Board of Veterans' Appeals		Acting Member, Board 
of Veterans' Appeals

____________________________________
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


